DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al (US 20140375638 A1) in view of Melkote Krishnaprasad et al (US 20190325614 A1)

Regarding claim 1, Mammou discloses a three-dimensional data encoding method ([0055] an encoder may be used to generate a compressed point cloud), comprising: 
generating a bitmap for combined three-dimensional data that is a combination of pieces of three-dimensional data, the bitmap indicating which of the pieces of three-dimensional data a three-dimensional point belongs to, the three-dimensional point being a three-dimensional point of the ([0055] compression of spatial information and/or attributes of points in a point cloud may enable a point cloud to be communicated over a network in real-time or in near real-time); 

generating encoded data including duplicated point information indicating a total number of three-dimensional points included in the unit space, and conversion code information indicating the conversion code ([0062] an encoder may include a predictor that determines a predicted attribute value of an attribute of a point in a point cloud based on attribute values for similar attributes of neighboring points in the point cloud and based on respective distances between the point being evaluated and the neighboring points.)
wherein each of values of the bitmap corresponds to a combination of the conversion code and the total number of the three-dimensional points included in the unit space ([0057] the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system)

Melkote Krishnaprasad discloses generating a conversion code using the bitmap ([0019] a control code chosen based on the sub-division technique for sub-volume. For example, a control code for a sub-volume may indicate whether a default sub-division technique is used to encode the sub-volume or whether a different sub-division technique is used to encode the sub-volume.)

Mammou and Melkote Krishnaprasad are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to perform a method for compressing a point cloud based on dividing a volume into sub volumes (Melkote Krishnaprasad, [0005).

Therefore, it would have been obvious to combine Mammou and Melkote Krishnaprasad to obtain the invention as specified in claim 1.

Regarding claim 2, Mammou discloses wherein the encoded data includes geometry information and attribute information of the three-dimensional point, and the geometry information includes the conversion code information and the duplicated point information ([0058] such sensors may also capture attribute information for one or more points, such as color attributes, reflectivity attributes, velocity attributes, acceleration attributes, time attributes, modalities, and/or various other attributes.).

Regarding claim 3, Mammou discloses wherein the encoded data further includes data count information indicating a total number of the pieces of three-dimensional data combined to generate the combined three-dimensional data ([0060] to compress spatial information a K-D tree may be generated wherein, respective numbers of points included in each of the cells of the K-D tree are encoded. This sequence of encoded point counts may encode spatial information for points of a point cloud)

([0136] a number of points included in the left lower-level child cells may be included in a K-D tree, for example “0” and “1”. A next step may then be to divide the non-zero lower-level child cells along the X-axis and record the number of points in each of the lower-level left child cells in a K-D tree.). 

Regarding claim 5 Mammou is silent to a three-dimensional data decoding method ([0135] A decoder may be configured with information indicating the subdivision sequence followed by an encode), comprising: 

the duplicated point information indicating a total number of three-dimensional points that are three-dimensional points of the combined three-dimensional data and included in a unit space, the conversion code information indicating a conversion code, the combined three-dimensional data being a combination of pieces of three-dimensional data ([0055] compression of spatial information and/or attributes of points in a point cloud may enable a point cloud to be communicated over a network in real-time or in near real-time);
generating a bitmap using the duplicated point information and the conversion code information, the bitmap indicating which of the pieces of three-dimensional data a three-dimensional point belongs to, the three-dimensional point being a three-dimensional point of the combined three-dimensional data and included in the unit space ([0062] an encoder may include a predictor that determines a predicted attribute value of an attribute of a point in a point cloud based on attribute values for similar attributes of neighboring points in the point cloud and based on respective distances between the point being evaluated and the neighboring points.); and 
determining which of the pieces of three-dimensional data the three-dimensional point included in the unit space belongs to ([0136] A decoder may utilize a reverse process to recreate a point cloud based on receiving a sequence of point totals for each left child cell of a K-D tree.), 
wherein each of values of the bitmap corresponds to a combination of the conversion code and the total number of the three-dimensional points included in the unit space  ([0057] the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system)

Melkote Krishnaprasad discloses obtaining duplicated point information and conversion code information for combined three-dimensional data by decoding encoded data  ([0019] a control code chosen based on the sub-division technique for sub-volume. For example, a control code for a sub-volume may indicate whether a default sub-division technique is used to encode the sub-volume or whether a different sub-division technique is used to encode the sub-volume.)

Mammou and Melkote Krishnaprasad are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the cloud point encoder of Mammou to include generating a conversion code using the bitmap as described by Melkote Krishnaprasad

 The motivation for doing so would have been to perform a method for compressing a point cloud based on dividing a volume into sub volumes (Melkote Krishnaprasad, [0005).

Therefore, it would have been obvious to combine Mammou and Melkote Krishnaprasad to obtain the invention as specified in claim 5.

Regarding claim 6, Mammou discloses wherein the encoded data includes geometry information and attribute information of the three-dimensional point, and the geometry information includes the conversion code information and the duplicated point information ([0058] such sensors may also capture attribute information for one or more points, such as color attributes, reflectivity attributes, velocity attributes, acceleration attributes, time attributes, modalities, and/or various other attributes.).

Regarding claim 7, Mammou discloses wherein the encoded data further includes data count information indicating a total number of the pieces of three-dimensional data combined to generate the combined three-dimensional data ([0060] to compress spatial information a K-D tree may be generated wherein, respective numbers of points included in each of the cells of the K-D tree are encoded. This sequence of encoded point counts may encode spatial information for points of a point cloud)

Regarding claim 8 Mammou discloses wherein the conversion code is 0 or a positive integer, when the conversion code is a positive integer, the encoded data including the conversion code information is generated, the conversion code information indicating a number obtained by subtracting 1 from the conversion code, and when the conversion code is 0, the encoded data not including the conversion code information is generated ([0136] a number of points included in the left lower-level child cells may be included in a K-D tree, for example “0” and “1”. A next step may then be to divide the non-zero lower-level child cells along the X-axis and record the number of points in each of the lower-level left child cells in a K-D tree.). 

Regarding claim 9, Mammou discloses a three-dimensional data encoding device([0055] an encoder may be used to generate a compressed point cloud), comprising: 
a processor ([0014] one or more processors); and 
memory, wherein using the memory ([0014] on-transitory computer-readable media), the processor:
 generating a bitmap for combined three-dimensional data that is a combination of pieces of three-dimensional data, the bitmap indicating which of the pieces of three-dimensional data a three-dimensional point belongs to, the three-dimensional point being a three-dimensional point of the combined three-dimensional data and included in a unit space ([0055] compression of spatial information and/or attributes of points in a point cloud may enable a point cloud to be communicated over a network in real-time or in near real-time); 

generating encoded data including duplicated point information indicating a total number of three-dimensional points included in the unit space, and conversion code information indicating the conversion code ([0062] an encoder may include a predictor that determines a predicted attribute value of an attribute of a point in a point cloud based on attribute values for similar attributes of neighboring points in the point cloud and based on respective distances between the point being evaluated and the neighboring points.)
wherein each of values of the bitmap corresponds to a combination of the conversion code and the total number of the three-dimensional points included in the unit space ([0057] the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system)

Melkote Krishnaprasad discloses generating a conversion code using the bitmap ([0019] a control code chosen based on the sub-division technique for sub-volume. For example, a control code for a sub-volume may indicate whether a default sub-division technique is used to encode the sub-volume or whether a different sub-division technique is used to encode the sub-volume.)

Mammou and Melkote Krishnaprasad are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the cloud point encoder of Mammou to include generating a conversion code using the bitmap as described by Melkote Krishnaprasad

 The motivation for doing so would have been to perform a method for compressing a point cloud based on dividing a volume into sub volumes (Melkote Krishnaprasad, [0005).

Therefore, it would have been obvious to combine Mammou and Melkote Krishnaprasad to obtain the invention as specified in claim 9.

([0135] A decoder may be configured with information indicating the subdivision sequence followed by an encode), comprising: 
a processor  ([0014] one or more processors); and 
memory, wherein using the memory  ([0014] on-transitory computer-readable media), the processor: 
the duplicated point information indicating a total number of three-dimensional points that are three-dimensional points of the combined three-dimensional data and included in a unit space, the conversion code information indicating a conversion code, the combined three-dimensional data being a combination of pieces of three-dimensional data ([0055] compression of spatial information and/or attributes of points in a point cloud may enable a point cloud to be communicated over a network in real-time or in near real-time);
generating a bitmap using the duplicated point information and the conversion code information, the bitmap indicating which of the pieces of three-dimensional data a three-dimensional point belongs to, the three-dimensional point being a three-dimensional point of the combined three-dimensional data and included in the unit space ([0062] an encoder may include a predictor that determines a predicted attribute value of an attribute of a point in a point cloud based on attribute values for similar attributes of neighboring points in the point cloud and based on respective distances between the point being evaluated and the neighboring points.); and 
determining which of the pieces of three-dimensional data the three-dimensional point included in the unit space belongs to ([0136] A decoder may utilize a reverse process to recreate a point cloud based on receiving a sequence of point totals for each left child cell of a K-D tree.), 
wherein each of values of the bitmap corresponds to a combination of the conversion code and the total number of the three-dimensional points included in the unit space  ([0057] the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system)

Melkote Krishnaprasad discloses obtaining duplicated point information and conversion code information for combined three-dimensional data by decoding encoded data  ([0019] a control code chosen based on the sub-division technique for sub-volume. For example, a control code for a sub-volume may indicate whether a default sub-division technique is used to encode the sub-volume or whether a different sub-division technique is used to encode the sub-volume.)

Mammou and Melkote Krishnaprasad are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the cloud point encoder of Mammou to include generating a conversion code using the bitmap as described by Melkote Krishnaprasad

 The motivation for doing so would have been to perform a method for compressing a point cloud based on dividing a volume into sub volumes (Melkote Krishnaprasad, [0005).

Therefore, it would have been obvious to combine Mammou and Melkote Krishnaprasad to obtain the invention as specified in claim 10.



Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619